NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

EUGENE G. WALTON,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D19-154
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle
Sisco, Judge.

Eugene G. Walton, pro se.


PER CURIAM.

             Affirmed. See Wicker v. State, 462 So. 2d 461 (Fla. 1985); Tucker v.

State, 459 So. 2d 306 (Fla. 1984); State v. Waters, 436 So. 2d 66 (Fla. 1983); State v.

Hicks, 421 So. 2d 510 (Fla. 1982); Walton v. State, 244 So. 3d 1028 (Fla. 2d DCA

2018) (table decision).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.